DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to an intragastric balloon a method of manufacturing an intragastric balloon comprising a bag body and a valve, wherein the valve is monolithic with the bag body and made of the same material.
Group II, claims 14-18, drawn to a method of manufacturing an intragastric balloon comprising a bag body and a valve, wherein the valve is monolithic with the bag body and made of the same material.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a valve integral with a balloon bag body, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Torre et al. (US Pub No. 2002/0055757 A1).
	Torre et al. discloses an intragastric balloon comprising a bag body (70 in overview Fig. 7) provided with an internal cavity (internal portion in Fig. 18B) shaped so as to contain a filling fluid (Fig. 18B, paragraph 92) and at least one valve having a valve body (42 in Figs. 8A-C) provided with a through inner conduit for feeding the filling fluid into the cavity (dotted line in Fig. 18B), the valve body being flexible and elastically deformable, being made of an elastic material (paragraphs 69 and 88) and being positioned inside the bag body (Fig. 18B) and shaped so as to deform elastically until it occludes the conduit following a pressure exerted on an outer surface of the valve body (paragraphs 87-88) by the filling fluid contained in the cavity (paragraph 92) characterized in that the valve body is made integral in one piece with the bag body and with the same material as the bag body forming together with the bag body a monolithic piece made of elastic material (paragraph 88).
	Thus, the shared technical feature is not a special technical feature and lack of unity is present within Groups I and II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771